DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 10/01/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: More specifically, specification does not provide proper antecedent basis for the claimed subject matter in claim 5 i.e. electroencephalogram hyperscanning of a Chua’s circuit. Specification in [0053-0054] discusses analog oscilloscope monitoring of one of the two identical Chua's circuits but does not provide proper antecedent basis for claim 5 subject-matter “electroencephalogram hyperscanning of  Chua’s circuit”.
Claim Objection
Claim 4 is objected to because of the following informalities:  informalities “The method of claim 7 comprising an electrical energy” needs to be corrected.  A suggested correction is --The method of claim [[7]] 3 further comprising an electrical energy --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claim 5 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 5 recites  “electroencephalogram hyperscanning of a Chua’s circuit” subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please see instant application specification [0053-0054] which discusses analog oscilloscope monitoring of one of the two identical Chua's circuits. However, instant application specification does not disclose electroencephalogram hyperscanning of  Chua’s circuit.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specifically abstract idea ([a] mental process via observation, evaluation or [b] method of organizing human activity by managing personal behavior or interactions between 
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
The claimed invention in claims 3-4 are directed to statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter as the claim recites a method to resolve a conflict between a dyad or among a group of subjects larger than the dyad and, therefore, is at least a process.
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
(1) Step 2A Prong 1: With respect to independent Claim 3, Claim 3 recites a method to resolve a conflict between a dyad or among a group of subjects larger than the dyad that under its broadest reasonable interpretation in light of instant application specification is directed to an abstract idea since it recites a mental process including observation or evaluation or method of organizing human activity by managing personal behavior or interactions between people. For example the following steps are directed to mental process (via observation, evaluation) or managing personal behavior or interactions between people which is one of certain methods of organizing human activity under the 2019 Patent Subject Matter Eligibility Guidance. With respect to the following specific individual steps recited in claim 3.
  an electroencephalogram hyperscanning (this limitation could be deemed a mental process as the monitoring could be an observation or evaluation performed by a human of the EEG scans of the  dyad or group of subjects larger than the dyad and thus this step falls under mental process.  Alternatively this limitation could be 

(2) Step 2A Prong 2: Claim 3 does not recite any additional elements (elements additional to the abstract idea) that integrate the judicial exception into a practical application of the exception. 
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Claim 3 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination.
Dependent Claim 4
Dependent claim 4 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea for similar reasons set-forth for independent base Claim 3. In claim 4 under Step 2A Prong 1, the recited step of “an electrical energy targeted to said subjects” qualifies as a method of organizing human activity (managing personal behavior or interaction between people) and could occur when an electrical energy device is manually aimed by a human at the dyad or group of subjects. Under Step 2A Prong 2, claim 4 does not recite any additional elements (elements additional to the abstract idea) that integrate the judicial exception into a practical application of the exception. Under Step 2B, Claim 4 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. Consequently, claims 4 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.



Proposed Amendments
Examiner suggests amending claim 3 to include the corresponding physical structures that provide integration of the abstract idea judicial exception into a practical application of the exception (for instance by explicitly adding physical structures of the method that perform the “electroencephalogram hyperscanning” of claim 3,  “an electrical energy targeted to said subjects” of claim 4. In other words limitations that recite “how to” perform the method, i.e., the steps for resolving a conflict between dyads or subjects) to have a nexus with the technological solution outlined in the claims as supported by the instant application specification. For Claim 3, one possible suggestion is  further including --wherein the step of  electroencephalogram hyperscanning comprises monitoring brain activity of the dyad or the group of subjects concurrently via electroencephalogram electrodes coupled to the dyad or the group of subjects—and --wherein  based on the monitored brain activity, resolving the conflict between the dyad or the group of subjects—. For Claim 4, one possible suggestion is amending “an electrical energy targeted to said subjects” to --providing external electrical energy, via the electrodes, to the dyad or the group of subjects—or  ----providing external electromagnetic energy, via a transcutaneous electromagnetic stimulation device, to the dyad or the group of subjects--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg; Joel Steven (Pub. No.: US 20160302667 A1, hereinafter referred to as “Goldberg”) in view of  Liu D, Liu S, Liu X, et al.  (Pub: Interactive Brain Activity: Review and Progress on EEG-Based Hyperscanning in Social Interactions [published correction appears in Front Psychol. 2021 May 07;12:681900]. Front Psychol. 2018;9:1862. Published 2018 Oct 8, hereinafter referred to as “Liu”).
As per independent Claim 3, Goldberg discloses a method to resolve a conflict between a dyad or among a group of subjects larger than the dyad (Goldberg in at least abstract, [0033-0034], [0036-0037] for example discloses relevant subject-matter. Here, the prior art terms “negotiation” and “reconciliation” are being broadly yet reasonably interpreted as encompassing 
an electroencephalogram scanning (Goldberg in at least [0033], [0036] for example discloses monitoring the electrophysiology of the brains via EEG of those in conflict. See at least Goldberg at least [0033] “electrical activity of the brain as measured by EEG…external electromagnetic waves at the proper frequency, wavelength, conformation and time can produce coherence that can be measured by EEG or its equivalent”, [0036] “electrical activity from the brain is recorded in an individual or a group.”).
Goldberg does not explicitly disclose hyperscanning feature.
However, Liu in an analogous interactive brain activity EEG based scanning during social interaction field of endeavor discloses a method of monitoring interactive brain activity during social interaction between a dyad or among a group of subjects larger than the dyad (Liu in at least abstract, pages 1-2 “Introduction”, page 2-3 “inter-brain activities of joint action”, page 3-4 “inter-brain activities of interactive decision-making” discloses monitoring interactive brain activity during social interaction between a dyad or among a group of subjects larger than the dyad) comprising  an electroencephalogram hyperscanning (Liu in at least abstract, page 2 col. 1, page 3 col. 2, page 4 col. 1 for example discloses a method of using electroencephalogram based hyperscanning to study inter-brain activities such as interactive decision making, social interactions. See at least Liu abstract “The EEG-based hyperscanning technique, which provides 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the EEG scanning used in the method to resolve a conflict between a dyad as taught by Goldberg, with a hyperscanning method, as taught by Liu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  assessing the level of between-brain coupling, of two or more 

As per dependent Claim 4, the combination of Goldberg and Liu as a whole further discloses method comprising an electrical energy targeted to said subjects (Goldberg in [0025], [0034], [0036-0037] for example discloses for example discloses an electrical energy targeted to said subjects. See Goldberg at least [0025] “broadcasting coherent electromagnetic waves will aid reconciliation”; [0034] “The frequencies of these coherent waves are likely to be in the range of 5-40 Hz”; [0036] “electrical activity from the brain is recorded in an individual or a group… coherent waves are broadcast to an individual or group in the process of reconciliation”; [0037] “Negotiations are the primary method to resolve conflicts…Coherent external electromagnetic waves broadcast into a conflict may aid reconciliation by producing EEG coherence”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  E. Sanchez, M. A. Matias and V. Perez-Munuzuri (Pub:  "Chaotic synchronization in small assemblies of driven Chua's circuits," in IEEE Transactions on Circuits and Systems I: Fundamental Theory and Applications, vol. 47, no. 5, pp. 644-654, May 2000, hereinafter referred to as “Sanchez”) in view of  Liu.
As per independent Claim 5, Sanchez discloses a model including synchronization of coupled chaotic systems comprising a Chua’s circuit, wherein the chaotic systems simulate brain processes (Sanchez in at least abstract, section titled “I . Introduction” in page 644-645 discloses a model including synchronization of coupled chaotic systems comprising a Chua’s circuit, 
Sanchez does not explicitly disclose hyperscanning feature.
However, Liu in an analogous synchronization of coupled chaotic Chua’s circuits field of endeavor, discloses  method (Liu in at least abstract, pages 1-2 “Introduction”, page 2-3 “inter-brain activites of joint action”, page 3-4 “inter-brain activities of interactive decision-making” disclose a method) comprising  an electroencephalogram hyperscanning (Liu in at least abstract, page 2 col. 1, page 3 col. 2, page 4 col. 1 for example discloses method of using electroencephalogram based hyperscanning to study inter-brain activities such as interactive decision making, social interactions. See at least Liu abstract “The EEG-based hyperscanning technique, which provides an approach to explore dynamic brain activities between two or more 
Sanchez compares and draws a parallel between Chua’s circuit and human brain and neurons in terms of chaotic nature (see Sanchez page 644) and synchronization behavior between coupled chaotic Chua’s circuits and relevance to coupled oscillating biological systems such as the brain and neurons (see Sanchez page 644-645, “Chaotic synchronization …performed on dynamic arrays of Chua’s circuits”; “the brain may use deterministic chaos in perceptive processes … the role of chaos in the behavior of single neurons … the brain would be chaotic at .
Response to Amendment
 According to the Amendment, filed 10/01/2021, the status of the claims is as follows:
Claims 3-5 are new; and
Claims 1-2  are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 10/01/2021.  No new matter was introduced.
By the current amendment, as a result, claims 3-5  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 8 of Applicant’s Arguments/Remarks Made in an Amendment dated 09/19/2021 and Claim Amendment dated  10/01/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  08/10/2021: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 09/19/2021; [2] The objection to claims 1-2  is withdrawn in view of cancellation of these claims; [3]  The 35 U.S.C. 112(b), rejections to claims 1-2 as raised in Office Action dated  08/10/2021 paras. [15-21] are withdrawn in view of the cancellation of claims 1-2; [4] The rejection to claims 1-2 under 35 U.S.C. 101 as being directed to non-statutory subject matter is withdrawn in view of the amendment that cancelled claims 1-2.
Issues Raised and Arguments to Claims 7-9  presented on Pages 9-10 of Applicant’s Arguments/Remarks Made in an Amendment dated 09/19/2021 where Applicant’s’ remarks inter alia that: 
Claims 7-9 The specification demonstrates that a Chua’s circuit, … enables one skilled in the art to implement the process which comprises hyperscanning listed in claim 7 and
comprises hyperscanning and targeting electromagnetic energy to subjects listed in dependent claim 8.
The specification describes Chua’s circuit as a model of hyperscanning, more specifically electroencephalogram hyperscanning, listed in claim 9

Applicant’s arguments with respect to the above claims 7-9 have been considered but were rendered moot since claims amendments currently examined dated 10/01/2021 do not include claims 7-9. Please note that in Office Action dated  08/10/2021 claims 1-2 in claim set dated 12/08/2029 were examined on the merits. Claims dated 09/19/2021 were found non-compliant and 
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 10-11 of Applicant’s Arguments/Remarks Made in an Amendment dated 09/19/2021 and Claim Amendment dated  10/01/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Independent Claims 1-2 [A] Claims 1-2 are rejected under 35 U.S.C. 102 as being anticipated by Goldberg; Joel Steven (Pub. No. US 20160302667 A1, hereinafter referred to as “Goldberg”).

[B] Goldberg does not teach nor even mention hyperscanning in prior art. Goldberg does not teach simultaneous “monitoring of the electrophysiology of the brains as measured by EEG... [0033]. Hyperscanning is measuring the activity of multiple  brains simultaneously. 

[C] Goldberg does not provide any evidence that a chaotic electrical system (Chua’s circuit) is a model of brain activity. Amended claims are not anticipated in teachings of Goldberg. 


Applicant’s arguments 28 [A-C] with respect to the above claim limitation in amended claims have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection  of claims 1-2 has been withdrawn in light of cancellation of claims 1-2. 
Newly added claims 3-5 were rejected on new grounds of rejections which were necessitated by Applicant’s amendments. Liu in page 2 col. 1 discloses EEG-based hyperscanning  (see Liu page 2 col. 1 “A technique called hyperscanning … is used to assess the level of between-brain coupling, which requires the measurement of brain activities of two or more participants involved in social interactions. Hyperscanning is a measurement of brain activities of participants at the same time”). While the combination of Sanchez (see at least abstract, section titled “I . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20170311803 A1 for disclosing hyperscanning or simultaneous scanning of two subjects (see at least fig. 1, 12-13, 19, 22-24, [0046], [0072]) which can be extended to conflict resolution (see at least [0086]) similar to that claimed and disclosed.
Non-patent literature Eleonora Bilotta, Francesco Chiaravalloti, Pietro Pantano, "Spontaneous Synchronization in Two Mutually Coupled Memristor-Based Chua’s Circuits: Numerical Investigations", Mathematical Problems in Engineering, vol. 2014,  for disclosing two coupled chaotic systems each represented by Chua’s circuits that exhibit some form of synchronization and the applicability of such coupled chaotic systems and the synchronization to biological systems.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then the
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        January 18, 2022